Citation Nr: 1109546	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO. 06-32 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left knee disorder, including arthritis of the left knee with pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1965 to March 1967. The Veteran also had service with the Army National Guard of Florida from 1986 to 2004.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to the benefit currently sought on appeal. This matter was previously before the Board in November 2009, when the case was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In his October 2006 VA Form 9, the Veteran indicated that he "incurred an injury to my left knee during Annual PT evaluation" in 2001, during his reserve service.

The law provides that active military service is active duty. This includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty. Active service also includes a period of inactive duty training during which the Veteran was disabled from an injury incurred in the line of duty during such training; however service connection is granted only for injuries, not diseases, incurred during inactive duty training. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993). Further, ACDUTRA includes full-time duty performed by a member of the National Guard of any State under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6. Inactive duty for training (INACDUTRA) includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law. 38 C.F.R. § 3.6(d)(4). Indeed, the Board points out that in accordance with 38 C.F.R. § 3.7(m), members of the National Guard are included in the Reserves. 

The November 2009 Board decision instructed the RO/AMC to obtain all of the Veteran's National Guard personnel records through official channels, and to include requesting a breakdown of all of the Veteran's periods of ACDUTRA and INACDUTRA. A June 2010 memorandum indicated that VA had determined that the dates of active duty for training and inactive duty for training or line of duty determinations regarding the Veteran's National Guard Service was unavailable. The RO/AMC did obtain a copy of the Veteran's Army National Guard Retirement Points History Statement, which indicated that from May 23, 2000 to May 22, 20001 the Veteran had at most 30 days of active duty or active duty for training. As will be explained below, the record indicates that the Veteran's claimed left knee injury occurred in the early months of 2001.

The record indicates that in a May 1999 medical history, the Veteran denied problems with his knees and the May 1999 periodic examination report did not note any disorders of the left knee.

A December 2, 2000 DA Form 268 noted that the Veteran had failed his army physical fitness test. No reports of knee pain are of record from that time and the Veteran has claimed that his knee disorder developed in 2001.

A February 2, 2001 medical statement indicated that the Veteran had recurrent knee pains due to an arthritic knee condition, which was worsened by running and marching. It provided the Veteran with a temporary profile lasting 6 months.

The Veteran subsequently received a fitness for duty evaluation on July 24, 2001. The Veteran reported that he has had left knee pain for 6 to 8 months, since a PT test. He reported that after running a portion of his PT test, he had significant pain and swelling in his knee, and that although that has since resolved, he was unable to return to running. He also reported no prior history of any knee problems or surgeries. 

A July 24, 2001 medical record noted that the Veteran had a diagnosis of degenerative arthrosis of the left knee and provided a profile for no running, no other restrictions, and nonsteroidal anti-inflammatory drugs as needed.

A July 24, 2001 physical profile provided a permanent limitation of no running. 

The Veteran currently contends that he injured his left knee during an annual PT evaluation in 2001. According to the record and his statements, his claimed knee injury most likely occurred on or about the February 2, 2001, medical statement (indicating that the Veteran had recurrent knee pains due to an arthritic knee condition, which was worsened by running and marching. It provided the Veteran with a temporary profile lasting 6 months).  This is supported by the July 24, 2001 fitness for duty evaluation. As noted above, the Veteran had at most 30 days of active duty or active duty for training in the time period that includes when the claimed injury would have occurred. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.
 
The Veteran has submitted statements indicating chronic left knee pain since his claimed knee injury. The Veteran is competent to report continuing symptoms, as opposed to offering an opinion as to medical causation. 38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 470 (1994).

There is currently no medical evidence clearly addressing whether the Veteran's currently diagnosed left knee arthritis is due to and has continued since his reported PT (physical training) test, when he had pain after running. The Veteran currently essentially contends that he was on active duty, active duty for training, or inactive duty for training at that time, and the record is unclear as to what kind of duty he was on at the time of his test.  The evidence of record tends to support that the Veteran did engage in some sort of physical training on or about February 2, 2001, in conjunction with some sort of duty, whether that may be ACDUTRA or INACDUTRA.

The Board finds that a VA examination is warranted to determine whether the Veteran currently has arthritis of the left knee that is etiologically related to his service, specifically his performing in a PT test on or about February 2, 2001.  Given the service records of evidence indicating left knee complaints, the VA medical records indicating a current left knee disorder, and the Veteran's reports of chronic pain since 2001, a VA examination is necessary to determine whether the Veteran's current left knee disorder is etiologically related to his apparent PT test. 

The Board also notes that the last VA medical records associated with the claims file were from June 2008 and that the record indicates that the Veteran receives continuing treatment from VA. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Any VA medical records not already associated with the claims file should be obtained for review.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from June 2008 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. After the requested medical records have been associated with the claims file, the RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any left disorder found to be present, including arthritis. 

The claims folder and a copy of this remand shall be made available to and be reviewed by the examiner. All indicated studies shall be performed, and all findings shall be reported in detail. 

The examiner shall opine as to whether it is at least as likely as not (that is, at least a 50 percent or more degree of probability) that any left knee disorder found to be present had its onset in, was aggravated by, or is otherwise related to service, specifically including the PT test described by the Veteran in the July 24, 2001 fitness for duty evaluation, which has been determined to have occurred on or about February 2, 2001.  

The examiner shall also specifically opine as to whether the Veteran's current left knee disorder was incurred or aggravated as a result of the claimed PT test on or about February 2, 2001.

In discussing his/her opinions, the examiner shall acknowledge the Veteran's lay statements of record relating to the onset of the Veteran's disorder, as well as the medical evidence of record, including service treatment records. The rationale for all opinions expressed shall be provided in a legible report.

3. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


